Exhibit 10.1

Attachment

Each of the following executive officers of Myriad Genetics, Inc. has entered
into the Company’s standard form Executive Retention Agreement.

 

Executive Officer

Execution Date

Mark C. Capone,

   President and Chief Executive Officer

November 17, 2006, as amended October 12, 2007, and further amended September
29, 2015

Alexander Ford,

   President, Myriad Genetic Laboratories, Inc.

July 1, 2015, as amended September 29, 2015

Gary A. King,                        

   EVP International Operations

July 8, 2010, as amended September 29, 2015

Jerry S. Lanchbury, Ph.D.,    

   Chief Scientific Officer

February 17, 2005, as amended October 12, 2007, and further amended September
29, 2015

Richard M. Marsh, Esq.,        

   EVP, General Counsel and
Secretary                                                              

February 17, 2005, as amended October 12, 2007, and further amended September
29, 2015

Ralph L. McDade,

   President, Myriad RBM, Inc.

September 29, 2015

R. Bryan Riggsbee,              

   Chief Financial Officer and Treasurer

December 18, 2014, as amended September 29, 2015

Bernard F. Tobin,

   President, Crescendo Biosciences, Inc.

December 19, 2014, as amended September 29, 2015

Mark Verratti,

   President, Assurex Health, Inc.

September 19, 2017

 

 